IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: D.T.M., A MINOR      : No. 65 EAL 2017
PETITON OF: D.M., MOTHER                 :
                                         :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.